DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant's Amendments and Remarks filed 20 January 2021 in response to the Office Action of 8 August 2020.  Claims 1-3 and 21 are amended. Claims 4-
8, 10, 15, 17-19, and 22-26 are withdrawn.  Claims 1-3, 9, 11, 14, 16, 20, and 21 are pending and under examination.  Any rejection or objection not reiterated herein has been overcome by amendment.

Election/Restrictions
Applicant's election without traverse of the species of a methyltransferase as the species of an epigenetic modifying enzyme of claim 11 in the reply filed on 2/10/2020 is acknowledged.  The search and examination has been extended to the species VP64.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 11, 14, 16, 20, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0168594 A1, provisionally filed 6/17/2013) in view of  Verruto (Verruto et al., US PGP 2017 /0073695 A1, provisionally filed 12/31/2014), Klug (Klug and Rehli., 2006, Epigenetics 1:3, 127-130), and Yoshimura (Yoshimura et al., US PGP 2016/0153057 A1, Continuation of application No. PCT/JP2014/063214, filed on May 19, 2014).
Regarding claims 1, 11, 14, and 16 Zhang teaches transducing a first population of cells with a non-naturally occurring or engineered composition comprising a vector system comprising one or 

Zhang does not teach a selectable marker in the expression cassette linked to the first promoter sequence and the nucleic acid sequence encoding the fusion protein.
Verruto teaches a nucleic acid molecule that encodes a cas protein can encode a detectable marker protein (selectable marker) such that the cas protein and detectable marker protein are regulated by the same promoter and transcribed as a single RNA [0015].

Zhang also does not teach wherein the cell comprises a reporter plasmid comprising a backbone that is free of any methylation sites, the reporter plasmid having (i) a promoter sequence from a gene of interest inserted upstream of a nucleic acid encoding a first fluorescent protein and (ii) a control promoter sequence inserted upstream of a nucleic acid encoding a second fluorescent protein.  
Klug teaches a novel luciferase reporter vector, pCpGL, which completely lacks CpG dinucleotides (plasmid comprising a backbone that is free of any methylation sites) and can be used to study the effect of promoter DNA methylation in transfection assays and as a traditional reporter vector that contains a large number of backbone CpG residues significantly represses a CpG-free promoter when methylated (abstract).  Klug further teaches using Sss I DNA methyltransferase to methylate CpG sites in pCpGL plasmids cloned to contain varying amounts of CpGs in the CpG-free 
Yoshimura teaches a reporter vector containing two kinds of reporter gene expression units (a reporter gene expression unit containing a methylated COX2 gene promoter (1st promoter/methylation sensitive promoter) and a reporter gene expression unit containing a non-methylated CK19 gene promoter (control promoter/methylation insensitive promoter) (instant claim 14) [313].  Yoshimura teaches that methylated COX2 gene promoter is located upstream shrimp luciferase (a first fluorescent protein) and the non-methylated CK19 gene promoter is located upstream firefly luciferase (a second fluorescent protein). [Fig. 33].  Yoshimura teaches where the reporter gene is selected from a group consisting of a luciferase gene, a galactosidase gene, a nitric-monoxide synthase gene, a xanthine oxidase gene, a blue fluorescence protein gene, a green fluorescent protein gene, a red fluorescence protein gene and a heavy metal binding protein gene [claim 12].  Yoshimura teaches a method of obtaining epigenetic information of a cell, i.e. methylation of DNA as a factor involved in expression of a gene by comparing the first reporter protein of the first reporter gene expression unit and the second reporter protein in the second reporter gene expression unit in the amount of expression of each. Thereby Yoshimura teaches using the reporter expression to compare the effect that promoter methylation has on gene expression [claim 8; 0002-0007].     

It would have been obvious to modify the mammalian cell of Zhang to include the pCpGL reporter vector of Klug that contains the two kinds of reporter gene expression units (a methylated COX2 gene promoter located upstream shrimp luciferase and the non-methylated CK19 gene promoter located upstream firefly luciferase) of Yoshimura.  This modification would increase cytosine methylation at one or more targeted DNA sequences by targeting the DNA 
Regarding claims 2 and 3, Verruto teaches that an IRES can be provided in the construct between the two coding regions so that they are transcribed as a single transcript but translated as separate polypeptides (0015).  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette in the 
Regarding claim 9, Zhang teaches methods of expressing Cas9 under the control of an inducible promoter [0021].
Regarding claims 20 and 21, Fromm teaches that expression of multiple sgRNAs (plurality of crRNAs or gRNAs specific for the GOI) is most readily accomplished from an array of multiple sgRNA gene cassettes (154).

Response to Arguments
Applicants argue that “Fromm does not describe or suggest an expression cassette in mammalian cells”, “because the skilled artisan would readily understand the structural and functional genetic differences between plants and mammals, the skilled artisan in plant genetics would not be motivated to combine Fromm with any of the secondary references to reach the claimed invention with a reasonable expectation of success or predictable results”, and “Fromm does not describe or suggest, in relevant part, an expression cassette comprising two promoter sequences, each operably linked to a separate nucleic acid sequence, as required by amended claim 1” on page 16.  Applicant’s arguments have been considered and found persuasive; however the claim are not patentable for the reasons discussed in the new rejection above.
Applicants argue that “Fromm certainly does not describe an expression cassette also comprising a second promoter sequence operably linked to a nucleic acid sequence encoding at 
Applicants argue that “Verruto does not describe or suggest "a first promoter sequence operably linked to a nucleic acid sequence encoding (i) a fusion protein comprising a deactivated Cas9 and an epigenetic modifying enzyme and (ii) a selectable marker," as required by amended claim 1” on page 17.  Applicant’s arguments have been considered and found not persuasive as they so not address the merits of the rejection.  Verruto positively teaches a first promoter sequence operably linked to a Cas protein (which includes dCas9) and a selectable marker, which would have been obvious to combine with a modifying enzyme when combined with the teachings as discussed above. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636